Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 9/9/22 have been fully considered but they are not persuasive.   Re claim 21, applicant argues that the reference to David does not show a plurality of temperature sensors, nor is there any motivation to use a temperature sensor on each arm of Harry.  However, in addition to the comments made in the office action of 6/10/22 and examiner interview summary record of 9/9/22, it is clear that if one were to use a temperature sensor on each arm the results would be predictable.  Such is considered to be a combination of prior art elements (temperature sensor and arms) according to known methods to yield predictable results.  A portion of MPEP 2143 I.A. is set forth below:

The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 





Further, MPEP 2145 X.C. states in part: 
A suggestion or motivation to combine references is an appropriate method for determining obviousness, however it is just one of a number of valid rationales for doing so. The Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. KSR, 550 U.S. at 415-21, 82 USPQ2d at 1395-97


Further, re claim 32, applicant argues that examiner has given no reason for obviousness of at least eight flexible arms.  However, applicant has given no reason in his specification for any unexpected results from having at least eight arms.  Is there something special about eight arms, rather than seven arms?  Absent any teaching in applicant’s specification, one of ordinary skill in the art would expect that each arm added over that shown in Harry would act like any other arm and provide the ability to stimulate more areas of the body and thus not require having to use another whole unit.  In other words, one could add as many arms as necessary, including at least eight, and no unexpected results would occur.  Each added arm over three would not change its function simply by adding more of them. 




Claim Rejections - 35 USC § 103

Claim 21-26,29-36,38-40 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Harry et al (2008/0077192) and David et al (2007/0276213).
See office action of 6/10/22 and examiner interview summary record of 9/9/22.


Claim 29-31 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Harry et al (2008/0077192) and David et al (2007/0276213),and further in view of Peyser et al (2011/0152658).

See office action of 6/10/22 and examiner interview summary record of 9/9/22.


Claim 28 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Harry et al (2008/0077192) and David et al (2007/0276213),and further in view of Rincoe et al (5,253,656).

See office action of 6/10/22 and examiner interview summary record of 9/9/22.



Claim 37 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Harry et al (2008/0077192) and David et al (2007/0276213),and further in view of Carbunaru et al (2004/0098068) and Boling et al (2010/0274313).
See office action of 6/10/22 and examiner interview summary record of 9/9/22.


Allowable Subject Matter
Claims 27,33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792